Citation Nr: 1146034	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971, to include service in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, denying the Veteran's claim for service connection for PTSD.  Certain other claims for service connection, to include those involving multiple ear disorders and right arm scarring, were also denied, but later granted by RO action in March 2011, and, as such, are not herein further addressed.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the Fargo RO, in June 2011.  A transcript of that proceeding is of record.  

Per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim), the issue before the Board is expanded to include any acquired psychiatric disorder. 

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.



REMAND

At his June 2011 hearing and in other statements of record, the Veteran describes inservice stressors while serving in Korea when helping unload badly wounded soldiers arriving by aircraft from Vietnam and when attempting to transport blood supplies from the airport to a hospital facility and being violently assaulted by persons seeking to misappropriate the blood supplies.  The Board finds that the Veteran's accounts of these incidents are credible and persuasive as to their occurrence; however, the effects, if any, of those stressors are in question, given that only a diagnosis of an adjustment disorder with mixed anxiety and depressed mood is shown by the record to date.  No VA examination has been afforded the Veteran as to his claim for service connection for a psychiatric disorder and medical input is deemed necessary to ascertain what impact, if any, the noted inservice incidents may have had in the formation of an acquired psychiatric disorder, to include PTSD.  Moreover, the Veteran testified at his hearing in June 2011 that he had received VA outpatient treatment for his psychiatric disorder within approximately six months of that hearing, but his most recent VA treatment at the VA Medical Center in Fargo, North Dakota, is shown to have occurred in August 2010, and further efforts are needed to obtain any and all VA treatment records compiled since August 2010 for review.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) (2011).  During the pendency of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor.  This change became effective on July 13, 2010.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.... 

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3).  

The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Accordingly, the provisions apply to this case in that the alleged stressors entail fear of hostile military or terrorist activity, but VA has not to date undertaken that portion of the development referenced in the July 2010 change.  Remand is thus required to effectuate that development, to include the conduct of a VA psychological or psychiatric examination and solicitation of a medical opinion, as well as retrieval of pertinent VA treatment records.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Ensure complete compliance with the VA's duties to notify and assist the Veteran with respect to his expanded claim for service connection for any acquired psychiatric disorder, including but not limited to PTSD.  

2.  Obtain for inclusion in the claims folder all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder, including all of those compiled at the VAMC in Fargo, North Dakota, since August 2010.  

3.  Thereafter, afford the Veteran a VA psychiatric or psychological examination in order to ascertain the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD.  It must also be determined whether any claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to any such stressor.  The claims folder should be made available to the examiner in conjunction with the examination.  That examination should entail a complete psychiatric/psychological history, mental status evaluation, and all necessary diagnostic testing.  All pertinent diagnoses should be set forth.  

The examiner should then offer an opinion addressing the following questions: 

a)  Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any alleged stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor?  The examiner is also asked to address the question of whether it is at least as likely as not (50 percent or greater degree of probability) that any of the claimed stressors leading to PTSD, if PTSD is diagnosed, are related to the Veteran's fear of hostile military or terrorist activity during active duty? 

b)  If there is shown to be present any other acquired psychiatric disorder, other than PTSD, is it at least as likely as not (50 percent or greater degree of probability) that any such disorder originated in service or is otherwise attributable to the Veteran's period of military service or any event thereof?  In the event that diagnosed entity is a psychosis, is it at least as likely as not (50 percent or greater degree of probability) that any psychosis was manifested during the one-year period immediately following the Veteran's discharge from service in November 1971, and, if so, how and to what degree?

The phrase as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.  

4.  Lastly, adjudicate the claim for service connection for any acquired psychiatric disorder, including PTSD, and if any benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case, and provide an appropriate amount of time in which they may respond.  Thereafter, return the appeal to the Board. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


